Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 1 of 29 PageID #: 16377




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION

 PERSONALIZED MEDIA
 COMMUNICATIONS, LLC,
                                              Civil Action No. 2:19-cv-00090-JRG
             Plaintiff,
                                              JURY TRIAL DEMANDED
       v.

 GOOGLE LLC,

             Defendant.


      DEFENDANT GOOGLE LLC’S MOTION FOR SUMMARY JUDGMENT OF
           INVALIDITY OF U.S. PATENT NOS. 8,601,528 AND 8,739,241
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 2 of 29 PageID #: 16378




                                                    TABLE OF CONTENTS
                                                                                                                                          Page

 STATEMENT OF ISSUES TO BE DECIDED BY THE COURT ................................................3
 STATEMENT OF UNDISPUTED MATERIAL FACTS ..............................................................3
 I.        THE ASSERTED ‘528 PATENT ........................................................................................3
 II.       THE ASSERTED ‘241 PATENT ........................................................................................5
 LEGAL STANDARD ......................................................................................................................9
 ARGUMENT .................................................................................................................................10
 I.        THE ’528 ASSERTED CLAIMS DO NOT RECITE PATENT ELIGIBLE
           SUBJECT MATTER .........................................................................................................10
           A.         Alice Step One: The ‘528 Asserted Claims Are Directed To The Abstract
                      Idea Of Detecting Incomplete Data And Preventing Its Display ...........................10
           B.         Alice Step Two: The ‘528 Asserted Claims Lack an Inventive Concept
                      That Transforms the Abstract Idea Into Patent Eligible Subject Matter ................13
           C.         The Other Asserted ‘528 Patent Claims Are Similarly Abstract and Non-
                      Inventive ................................................................................................................15
 II.       THE ‘241 ASSERTED CLAIMS DO NOT RECITE PATENT ELIGIBLE
           SUBJECT MATTER .........................................................................................................15
           A.         Alice Step One: The ‘241 Asserted Claims Are Directed To The Abstract
                      Idea Of Transmitting Control Signals With Programming ....................................15
           B.         Alice Step Two: The ‘241 Asserted Claims Lack an Inventive Concept
                      That Transforms the Abstract Idea Into Patent Eligible Subject Matter ................19
           C.         The Other Asserted ‘241 Patent Claims Are Similarly Abstract and Non-
                      Inventive ................................................................................................................21
 CONCLUSION ..............................................................................................................................22




                                                                        i
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 3 of 29 PageID #: 16379




                                               TABLE OF AUTHORITIES

                                                                                                                                 Page
                                                                Cases

 Affinity Labs of Texas, LLC v. DIRECTV, LLC,
   838 F.3d 1253 (Fed. Cir. 2016) ................................................................................................. 18
 Alice Corp. Pty. v. CLS Bank Int'l,
   573 U.S. 208 (2014) ........................................................................................................... passim
 Am. Axle & Manuf., Inc. v. Neapco Holdings LLC,
  939 F.3d 1355 (Fed. Cir. 2019) ................................................................................................. 17
 Ariosa Diagnostics, Inc. v. Sequenom, Inc.,
   788 F.3d 1371 (Fed. Cir. 2015) ................................................................................................... 9
 BSG Tech LLC v. Buyseasons, Inc.,
  899 F.3d 1281 (Fed. Cir. 2018) ................................................................................................... 9
 buySAFE, Inc. v. Google, Inc.,
   765 F.3d 1350 (Fed. Cir. 2014) ................................................................................................. 18
 ChargePoint, Inc. v. SemaConnect, Inc.,
  920 F.3d 759 (Fed. Cir. 2019) ............................................................................................... 9, 11
 Cleveland Clinic Found. v. True Health Diagnostics LLC,
   859 F.3d 1352 (Fed. Cir. 2017) ........................................................................................... 10, 16
 Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass’n,
  776 F.3d 1343 (Fed. Cir. 2014) ........................................................................................... 16, 21
 Credit Acceptance Corp. v. Westlake Servs.,
  859 F.3d 1044 (Fed. Cir. 2017) ................................................................................................. 19
 D&M Holidings Inc. v. Sonos,
  309 F. Supp. 3d 207 (D. Del. 2018) .......................................................................................... 19
 Digitech Image Techs., LLC v. Elecs. for Imaging, Inc.,
  758 F.3d 1344 (Fed. Cir. 2014) ................................................................................................. 18
 Electric Power Grp., LLC v. Alstom S.A.,
   830 F.3d 1350 (Fed. Cir. 2016) ....................................................................................... 9, 10, 17
 In re TLI Comm’ns LLC Patent Litigation,
   823 F.3d 607 (Fed. Cir. 2016) ....................................................................................... 12, 13, 18
 Intellectual Ventures I, LLC v. Motorola Mobility LLC,
   81 F. Supp. 3d 356 (D. Del. 2015) ...................................................................................... 11, 21
 Interval Licensing LLC v. AOL, Inc.,
   896 F.3d 1335 (Fed. Cir. 2018) ................................................................................................. 12
 Mortg. Grader, Inc. v. First Choice Loan Servs. Inc.,
  811 F.3d 1314 (Fed. Cir. 2016) ................................................................................................. 14

                                                                    ii
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 4 of 29 PageID #: 16380




 OIP Techs., Inc. v. Amazon.com, Inc.,
  788 F.3d 1359 (Fed. Cir. 2015) ................................................................................................. 19
 Personalized Media Commc’ns, LLC v. Amazon.Com, Inc.,
   161 F. Supp. 3d 325 (D. Del. 2015), aff'd sub nom. Personalized Media Commc’ns, LLC v.
   Amazon.com Inc., 671 F. App'x 777 (Fed. Cir. 2016) ......................................................... 18, 21
 Two-Way Media Ltd. v. Comcast Cable Commc'ns, LLC,
  874 F.3d 1329 (Fed. Cir. 2017) ..................................................................................... 14, 18, 21
 Ultramercial, Inc. v. Hulu, LLC,
  772 F.3d 709 (Fed. Cir. 2014) ................................................................................................... 11
                                                                  Statutes

 35 U.S.C. § 101 ........................................................................................................................... 2, 9




                                                                       iii
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 5 of 29 PageID #: 16381




                                   NOTE ON CITATIONS

       References to exhibits, indicated by the abbreviation “Ex.,” followed by the exhibit

        number, refer to the Declaration of Miles D. Freeman in Support of Defendant Google

        LLC’s Motion for Summary Judgment of Invalidity of U.S. Patent Nos. 8,601,528 and

        8,739,241, filed concurrently herein. The exhibit number is followed by parenthesis

        containing a brief description of the exhibit for the Court’s convenience, in accordance

        with the following naming convention:

           o “Russ Rp.” refers to the Expert Report of Samuel H. Russ Regarding Validity of

               U.S. Patent Nos. 7,747,217, 7,769,344, 8,601,528, and 8,739,241 dated June 15,

               2020.

           o “Russ Tr.” refers to the transcript of the July 1, 2020 deposition of Samuel H. Russ.

           o “Xiong Rp.” refers to the Expert Report of Dr. Zixiang Xiong Regarding

               Infringement of U.S. Patent Nos. 7,747,217, 7,769,344, 8,601,528, And 8,739,241

               By Google, dated May 18, 2020.

           o “Harvey Tr.” refers to the transcript of the May 1, 2020 deposition of John Harvey.

           o “Cuddihy Tr.” refers the transcript of the April 28, 2020 deposition of James

               Cuddihy.

           o “Scott Tr.” refers to the transcript of April 24, 2020 deposition of Thomas J. Scott.

       “PMC” refers to Plaintiff Personalized Media Communications, LLC.

       “The ’528 patent” refers to U.S. Patent No. 8,601,528, which is attached as Exhibit D to

        the Complaint. Dkts. 1-7 & 1-8.

       “The ‘241 patent” refers to U.S. Patent No. 8,739,241, which is attached as Exhibit E to

        the Complaint. Dkts. 1-9 & 1-10.

                                                iv
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 6 of 29 PageID #: 16382




         Defendant Google LLC (“Google”) brings this motion challenging the subject matter

 eligibility of two of the asserted PMC patents, each of which is directed to basic data processing.

 The ‘528 patent purports to claim methods of using a “processor” to detect incomplete image data

 and then avoid displaying that incomplete data by advancing. The ‘241 patent purports to claim

 methods of “remotely controlling systems within a media distribution network” by processing

 control signals. But as the record and PMC’s own allegations demonstrate, what PMC has claimed

 in each instance is nothing more than an ineligible abstract idea. Alice Corp. Pty. v. CLS Bank

 Int’l, 573 U.S. 208, 218 (2014). The record further reflects that, far from providing an inventive

 concept, the claims merely recite steps that were well-understood, routine, and conventional in the

 field. Id. at 225.

         For its part, the ‘528 patent claims no particular way of implementing its claimed method

 for “determining the absence” of complete image data and then, if an absence is detected,

 advancing past the missing data. It does not limit itself to any particular device, medium, or mode

 of data transmission or playback, and instead recites only generic components such as an

 “information transmission,” that is received by a “receiver,” then passed to a “processor,” and, if

 appropriate, shown on a “monitor.” The ‘528 patent itself acknowledges that none of these

 concepts or components are specific to the claimed invention.

         Likewise, despite claiming methods of “controlling” through use of signals, the ‘241 patent

 recites no particular type of control signals or way of using them. The asserted claims in fact refer

 to only two signals —a “first signal” and a “second signal,” the latter of which (depending on the

 claim) either comprises or is itself a “control signal.” No specific content, structure, parameters,

 or form is provided for these signals. Nor do the claims provide any details about how these signals

 control any other device.     Instead the claims merely recite the basic steps of information

 transmission—receiving, processing, and transmitting—in a conventional network: starting at the
                                                  1
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 7 of 29 PageID #: 16383




 originator (an “origination station”) through an intermediary (an “intermediate station”) to a

 receiver (a “receiver station”). But again, the claims say nothing about how to build or program

 these “stations” to receive, process, or transmit any information, whether programming or signals.

        The asserted claims of the ‘528 and ‘241 patents thus suffer from the same deficiency:

 because they were drafted in results-oriented, functional language intended to provide flexibility

 to the patent holder instead of clarity to the public, they fail to provide any details regarding how

 to actually implement the claimed methods in the real world. Accordingly, they are directed to

 nothing more than abstract ideas and fail step one of the Alice framework.

        Nor do the asserted claims of either patent reflect any “inventive” concepts that would

 transform the abstract idea into eligible subject matter. As PMC’s own witnesses have testified

 and the specifications make clear, the asserted claims merely recite well-known, conventional

 components operating in their ordinary way. In the ‘528 patent claims, for example, image data is

 received as part of an “information transmission,” passed to a “processor” (which the Court

 construed as any device that processes data) and, if the processor determines there is an “absence

 of incomplete image data,” displayed on a conventional monitor. Similarly, the ‘241 patent claims

 follow the basic sequence long practiced in the art of transmitting programming (and associated

 signals) through various devices to an audience at the receiving end.

        The Supreme Court and Federal Circuit have repeatedly held these sorts of “platform-

 agnostic” claims (as PMC calls them) to be ineligible under 35 U.S.C. § 101 because they threaten

 to preempt broad areas of technology by claiming the practice of a mere idea, not any concrete

 implementation. Here, PMC exploits the abstract nature of the claims to read claims that apply to

 1980s television technology on state-of-the-art digital video streaming systems that were

 developed years, and even decades, later. PMC’s overly broad (and unsupported) interpretations

 go far beyond what the inventors invented, and as such raise serious preemption concerns with
                                                  2
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 8 of 29 PageID #: 16384




 regard to the digital distribution of content over the Internet.

        Because the claims recite patent ineligible subject matter and lack any inventive concepts,

 Google respectfully requests that the Court enter summary judgment that the asserted claims of

 the ‘528 and ‘241 patents are invalid under Section 101.

                STATEMENT OF ISSUES TO BE DECIDED BY THE COURT

        1.      Whether the asserted claims of the ‘528 patent are invalid for failure to claim patent

 eligible subject matter?

        2.      Whether the asserted claims of the ‘241 patent are invalid for failure to claim patent

 eligible subject matter?

                    STATEMENT OF UNDISPUTED MATERIAL FACTS

 I.     THE ASSERTED ‘528 PATENT

        1.      The ‘528 Patent is entitled “Signal Processing Apparatus and Methods.” It was

 filed on June 7, 1995, and issued on December 3, 2013, after 18 years of prosecution. On its face,

 it names John Harvey and James Cuddihy as inventors. In its complaint, PMC alleges the

 “invention [of the ‘528 patent] uses data associated with a television signal to determine if a video

 image within the signal is complete.” Dkt. 1, ¶ 36.

        3.      PMC asserts independent claims 21 and 32 as well as dependent claims 22-27 and

 37-39 (collectively, the “’528 Asserted Claims”). The ‘528 Asserted Claims are all method claims.

 Independent claim 21 recites the following limitations:

        A method of controlling the display of television programming at a receiver station,
        wherein said receiver station includes a monitor for displaying said television
        programming, a receiver operatively connected to said monitor, and a processor
        operatively connected to at least one of said monitor and said receiver, said method
        comprising the steps of:

        receiving an information transmission including a television signal;

        passing at least a portion of said information transmission to said processor;

                                                    3
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 9 of 29 PageID #: 16385




        determining the absence of complete generated television image data by processing
        information at least one of included in and received with said television signal;

        determining a location of subsequent information for advancing to based on said
        step of determining the absence of complete generated television image data;

        advancing to the subsequent information received in said information transmission;
        and

        preventing said monitor from displaying an incomplete television image based on
        said step of determining the absence of complete generate television image data,
        wherein said method controls the display of said television programming at said
        receiver station.

        4.      The only other asserted independent claim (claim 32) also recites a “method of

 controlling the display of television programming at a receiver station,” and has substantially

 similar limitations.

        5.      During claim construction, the Court construed “television programming” as

 “video and any corresponding audio content, at least a portion designed for multiple recipients,

 that is transmitted electronically.” Dkt. 185, 21. The Court also construed “processor’ as “a device

 that processes data.” Id., 73.

        6.      The specification of the ‘528 patent explains that elements of the asserted claims

 were well known to those of ordinary skill in the art or otherwise conventional in 1987. For

 example, the ‘528 patent states that the claimed inventions could be practiced using “conventional

 television broadcast” equipment such as “[t]he Model CV510 Electronic TV Tuner of the Zenith

 Radio Corporation of Chicago, Ill., which is a component of the Zenith Video Hi-Tech Component

 TV system,” “the IBM Personal Computer of International Business Machines Corporation of

 Armonk, N.Y. with an IBM Asynchronous Communications Adapter installed in one expansion

 slot and a PC-MicroKey Model 1300 System with Techmar Graphics Master Card, as supplied

 together by Video Associates Labs of Austin, Tex., installed in two other slots,” and “the Model

 CV1950 Color Monitor of the Zenith Radio Corporation.” Ex. 1 (‘528 patent), 10:42-11:24.

                                                  4
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 10 of 29 PageID #: 16386




        7.      PMC witnesses, including its experts, have testified that claimed elements of the

 ‘528 asserted claims were well known to those of ordinary skill in the art or otherwise

 conventional, or not invented by the named inventors. For example, Dr. Russ testified that the

 named inventors did not invent television programming, cable or broadcast television, decoders,

 buffer comparators, control signals, the use of queries for executable or other programs, origination

 stations, intermediate transmitter stations, receiver stations, the idea of using identification

 information in the program context, operating systems, or the practice of reprogramming operating

 systems. Ex. 4 (Russ Tr.), 87:3-17, 91:7-13, 92:17-93:2, 107:18-24, 140:20-141:1, 149:23-151:6,

 153:4-10, 164:19-165:1, 168:23-169:3, 169:4-14. Dr. Russ further testified that “[c]ontrol signals

 are defined broadly in this case.” Id., 93:13-94:3.

        8.      PMC alleges that Media Source Extensions, a third-party framework for allowing

 web browsers to decode streaming media, infringes the ‘528 Asserted Claims. Ex. 5 (Xiong Rp.),

 ¶¶ 268-313.

 II.    THE ASSERTED ‘241 PATENT

        9.      The ‘241 Patent is entitled “Signal Processing Apparatus and Methods.” It was

 filed on June 7, 1995, and issued on May 27, 2014 after 19 years of prosecution. On its face, it

 names John Harvey and James Cuddihy as inventors. In its complaint, PMC alleges that “[t]he

 ‘241 patent is directed to remotely controlling systems within a media distribution network” and

 “[n]etwork control is facilitated through the inclusion of signals transmitted with the television

 programming.” Dkt. 1, ¶ 37.

        10.     PMC further alleges that Google infringes independent claims 21 and 32 as well as

 dependent claims 22-27 and 37-39 (collectively, the “’241 Asserted Claims”). The ‘241 Asserted

 Claims are all method claims. Independent claim 22 recites the following limitations:


                                                  5
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 11 of 29 PageID #: 16387




        A method of controlling an intermediate transmitter station to communicate
        television programming to a receiver station, said method comprising said steps of:

        receiving said television programming at an origination station;

        transmitting said television programming, a first signal and a second signal from
        said origination station to said intermediate transmitter station;

        storing identification information at said intermediate transmitter station, said
        identification information designating programming to be transmitted, said second
        signal including a control signal for controlling said receiver station;

        receiving at said intermediate transmitter station said television programming, said
        first signal and said second signal;

        detecting at least said first signal;

        comparing said first signal to said identification information;

        transmitting said television programming and said second signal from said
        intermediate transmitter station to said receiver station based on said step of
        comparing;

        receiving at said receiver station said transmitted television programming and said
        second signal;

        outputting at said receiver station said received television programming in a
        multimedia presentation in response to said control signal included in said second
        signal.

        11.     The only other asserted independent claim (claim 30) also recites a “method of

 controlling an intermediate transmitter station to communicate television programming to a

 receiver station,” and has similar limitations.

        12.     During claim construction, the terms “control signal,” “identification information,”

 “intermediate transmitter station,” and “origination station” were all in dispute. PMC advocated

 that each of these terms be given its plain and ordinary meaning. Dkt. 143, 10-14, 16-18. The

 Court agreed that these terms would have been readily understood by those of ordinary skill in the

 art, adopting a plain and ordinary meaning construction for these terms. Dkt. 185, 31, 42, 45. In

 addition, the term “television programming” was construed as “video and any corresponding audio


                                                   6
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 12 of 29 PageID #: 16388




 content, at least a portion designed for multiple recipients, that is transmitted electronically.” Id.,

 25.)

        13.     The specification of the ‘241 patent explains that claimed elements of the ‘241

 asserted claims were well known to those of ordinary skill in the art or otherwise conventional.

 For example, the ‘241 patent states that “In broadcast print and data communications

 transmissions, the signals may accompany conventional print or data programming in the

 conventional transmission stream but will include instructions that receiver station apparatus are

 preprogrammed to process that instruct receiver apparatus to separate the signals from the

 conventional programming and process them differently.” Ex. 2 (‘241 patent), 9:24-61. The ‘241

 patent further states “Via conventional antenna, the station receives a conventional television

 broadcast transmission at television tuner, 215.” Id., 11:65-12:48. “From said program originating

 studio said program is transmitted by conventional television network feed transmission means,

 well known in the art, to a large number of geographically dispersed intermediate transmission

 stations that retransmit said program to millions of subscriber stations where subscribers view said

 program. Said network transmission means may include so-called landlines, microwave

 transmissions, a satellite transponder, or other means.” Id., 12:59-67. The ‘241 patent further

 states, in describing types of signal decoders “Path A inputs to a standard line receiver, 33, well

 known in the art.” Id., 20:2-11. As another example, the ‘241 patent further states, “SPAM signals

 are generated at original transmission stations or intermediate transmission stations and embedded

 in television or radio or other programming transmissions by conventional generating and

 embedding means, well known in the art. Said signals may be embedded in transmissions at said

 stations immediately prior to transmitting said transmissions via conventional broadcast or

 cablecast means, well known in the art. Alternatively, said signals may be embedded in

 transmissions that are then recorded, in a fashion well known in the art, on an appropriate
                                                   7
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 13 of 29 PageID #: 16389




 conventional video, audio or other record media.” Id., 44:58-45:1. As another example, in

 describing signal generators, the ‘241 patent states, “Signal stripper, 229, is a conventional signal

 stripper, well known is the art, with capacity for receiving a transmission of video information,

 removing embedded or otherwise inserted signal information selectively, and outputting the

 transmission absent the removed information.” Id., 148:41-50. Further, the ‘241 patent states, in

 describing intermediate transmitter stations, “[t]he means and methods for transmitting

 conventional programming are well known in the art.” Id., 167:41-65.

        14.     PMC witnesses, including its experts, have testified that claimed elements of the

 ‘241 asserted claims were well known to those of ordinary skill in the art or not invented by the

 named inventors. For example, Dr. Russ testified at deposition that transmission, reception, and

 display of analog and digital television were well known in 1981, as were the means for carrying

 out these processes. Ex. 4 (Russ Tr.), 228:11-231:22. He also testified that the named inventors

 did not invent television programming, cable or broadcast television, origination stations,

 intermediate transmitter stations, receiver stations, identification information, or control signals or

 their use in transmission. Id., 87:3-17, 91:7-13, 92:17-94:11, 107:18-24, 140:5-153:22, 164:19-

 165:1, 168:23-169:3, 169:4-14. Dr. Russ agreed that origination stations, intermediate transmitter

 stations, and receiver stations were conventional before 1981. Id., 153:12-22. And he further

 testified that “[c]ontrol signals are defined broadly in this case” and “control” means “causing

 some action to occur somewhere else.” Id., 93:13-94:21; see also id. at 305:23-306:9 (“[T]he word

 signal is very broadly defined and generally is, you know, something that carries information.”).

        15.     With regards to Google’s alleged infringement, PMC alleges that “Google infringes

 the ’241 Patent by providing Video-on-Demand YouTube programming in YouTube, YouTube

 Premium, and Transactional VoD YouTube content (such as YouTube Movies and Shows).” Ex.

 5 (Xiong Rp.), ¶ 162.
                                                   8
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 14 of 29 PageID #: 16390




                                       LEGAL STANDARD

        Patent eligibility under Section 101 is determined using the two-step analysis expressed in

 Alice, 573 U.S. 208. At step one, the Court first determines whether the claims are “directed to” a

 patent-ineligible concept. Id. The step one inquiry involves looking at the “focus” of the claims.

 Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Limitations that

 render the scope of the claims “narrower than th[e] abstract idea,” do not change what those claims

 are “directed to.” BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018).

 Because the concern that drives Section 101 is one of preemption, at step one, any “reliance on the

 specification must always yield to the claim language in identifying th[e] focus” of the claims.

 ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 766 (Fed. Cir. 2019). In determining the

 focus of the claims, “the specification cannot be used to import details from the specification if

 those details are not claimed.” Id. at 769.

        At step two, the Court must consider whether the limitations of the claims, both

 individually and as an ordered combination, “transform the nature of the claim” into a patent-

 eligible application. Alice, 573 U.S. at 217. The transformative elements must supply an “inventive

 concept” that ensures the patent amounts to “significantly more than a patent upon the [ineligible

 concept] itself.” Id. at 217-218. Claims that recite “conventional, routine and well understood

 application in the art” do not supply the necessary “inventive concept.” Ariosa Diagnostics, Inc.

 v. Sequenom, Inc., 788 F.3d 1371, 1378 (Fed. Cir. 2015). Moreover, “adding novel or non-routine

 components is not necessarily enough to survive a § 101 challenge.” ChargePoint, 920 F.3d at

 773. Whether claims recite an inventive concept is a question of law, although underlying factual

 determinations may inform the ultimate legal conclusion. BSG Tech, 899 F.3d at 1290.

        The Supreme Court and Federal Circuit have repeatedly held “platform-agnostic” claims

 (as PMC calls the asserted claims) to be ineligible under 35 U.S.C. § 101 because they threaten to
                                                 9
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 15 of 29 PageID #: 16391




 preempt broad areas of technology by claiming the practice of a mere idea, not any concrete

 implementation. Here, PMC seeks to exploit the abstract nature of the claims to read claims that

 apply to 1980s television technology on state-of-the-art digital video streaming systems that were

 developed years, and even decades, later, raising serious preemption concerns with regard to the

 digital distribution of content.

                                           ARGUMENT

 I.      THE ’528 ASSERTED CLAIMS DO NOT RECITE PATENT ELIGIBLE SUBJECT
         MATTER

         A.      Alice Step One: The ‘528 Asserted Claims Are Directed To The Abstract Idea Of
                 Detecting Incomplete Data And Preventing Its Display

         The ‘528 Asserted Claims are directed towards the abstract idea of detecting incomplete

 image data and preventing it from being displayed. Asserted claim 21 is one of the two asserted

 independent claims and requires performance of the following method steps: (1) “receiving an

 information transmission including a television signal,” (2) processing information received in that

 transmission, (3) “determining the absence of complete generated television image data,” (4)

 “determining a location of subsequent information for advancing to,” (5) “advancing” to that

 location, and (6) “preventing [the] monitor from displaying” the incomplete data. 1 The claim

 provides no limitations or guidance as to what means should be used to perform any of these steps.

 Instead, the claim is focused purely on the end result of practicing the invention, which the Federal

 Circuit considers to be a strong signal of patent ineligible subject matter. Elec. Power Grp., 830




         1
            As one of only two independent asserted claims, claim 21 is representative. Cleveland
 Clinic Found. v. True Health Diagnostics LLC, 859 F.3d 1352, 1359-60 (Fed. Cir. 2017)
 (approving of the use of representative claims in conducting a Section 101 analysis). The majority
 of the other ‘528 Asserted Claims depend from claim 21 and, as discussed below, are all directed
 towards the same abstract idea such that they are “substantially similar and linked to the same
 abstract idea” as independent claim 21 and should therefore rise and fall with the independent
 claims. Content Extraction, 776 F.3d at 134.
                                                  10
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 16 of 29 PageID #: 16392




 F.3d at 1356 (“result-focused, functional . . . claim language has been a frequent feature of claims

 held ineligible under § 101”).

        The claim language itself recites little more than “generic computer-implemented steps.”

 Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016). Indeed,

 PMC itself has taken the position that the ‘528 Asserted Claims are “platform-agnostic” such that

 they could be performed by any range of hardware or software technologies. Ex. 3 (PMC’s

 Response to Common Interrogatories), 18. Thus, applying PMC’s logic, these steps could be

 performed by a person manually operating a VCR who determines that part of a cassette tape is

 blank and, on that basis, decides to fast forward past the missing video to a point where the video

 resumes. Again applying PMC’s logic, these steps could also just as easily be performed by any

 number of video error correction technologies, including those that have yet to be invented. But

 in adopting this view, PMC implicitly concedes that “[t]he breadth with which this claim is written

 [] indicates that the claim is directed to the abstract idea.” ChargePoint, 920 F.3d at 769.

 Moreover, it demonstrates that the asserted claims merely recite a disembodied concept “devoid

 of a concrete or tangible application.” Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714 (Fed.

 Cir. 2014).

        PMC’s proposed claim constructions adopted by the Court also evidence the results-

 oriented nature of the ‘528 Asserted Claims. For example, the Court adopted PMC’s proposed

 construction that “determining the absence of complete generated television image data” was not

 limited to broadcast television transmissions or “overlays of user-specific information” as

 described in the specification. Dkt. 185, 82-84. Similarly, the Court adopted PMC’s proposed

 construction of “advancing to the subsequent information received in said information

 transmission” that the claims did not require the “subsequent information” to be “later instructions”

 in the transmission. Id., 85-86. But at deposition, PMC’s expert testified that he was unsure what
                                                  11
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 17 of 29 PageID #: 16393




 exactly this claim language required under the “plain and ordinary” meaning of the phrase beyond

 the entire outcome of the claim. Ex. 4 (Russ Tr.),186:17-190:15; see also id., 67:15-24 (testifying

 that the basic idea behind the ‘528 patent “has to do with determining an incomplete image and

 advancing or skipping or moving ahead to the next image”). In both instances, PMC proposed

 (and won) constructions that focused on the end result of performing the claim and refused to limit

 the scope of its claims to any specific method or means for reaching that result. The Federal Circuit

 has emphasized that the adoption of a patentee’s “broad, result-oriented construction” can support

 a finding of invalidity under Section 101. Interval Licensing LLC v. AOL, Inc., 896 F.3d 1335,

 1345 (Fed. Cir. 2018).

         The Federal Circuit has also repeatedly held that similar claims were “directed to” an

 abstract idea. For example, in In re TLI Commc’ns LLC Patent Litigation, 823 F.3d 607 (Fed. Cir.

 2016), the Federal Circuit considered a method claim consisting of the steps of (1) “recording

 images,” (2) “storing images,” (3) “transmitting data including at least the digital images and

 classification information,” (4) “receiving the data,” (5) “extracting classification information,”

 and then (6) “storing the digital images” based on “the classification information.” Id. at 610. The

 Federal Circuit held that this claim was directed towards the abstract idea of “collecting data,”

 “recognizing certain data within the collected data set,” and “storing the recognized data in

 memory.” Id. at 613. But the same can be said of the ‘528 Asserted Claims as well as they are

 similarly drawn to the abstract idea of receiving image data, recognizing that the data is incomplete

 based on data that is included the transmission, and then skipping over the incomplete data such

 that it is not shown to the user.

         Likewise, in Interval Licensing, the Federal Circuit held that a claim that amounted to no

 more than “(i) enabling the acquisition of content to be displayed; and (ii) enabling control over

 when to display the acquired content, for how long, and then displaying it” was an abstract idea
                                                  12
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 18 of 29 PageID #: 16394




 under Alice. 896 F.3d at 1344. Here too, they claim no more than acquiring the image data,

 determining whether it is complete or incomplete, and then either displaying it to the user or

 advancing past it—in any manner. And the recitation of “television programming”—a term that

 at PMC’s insistence was construed broadly—merely provides “a generic environment in which to

 carry out the abstract idea” that is being claimed. TLI Comm’ns, 823 F.3d at 612.

         PMC may argue that the asserted ‘528 claims are patent eligible because they present no

 preemption concerns. Not so. Especially, as interpreted by PMC, the asserted claims of the ‘528

 patent threaten to preempt all known (and even unknown) solutions to the alleged problem of

 displaying incomplete image data.          PMC has not limited the claims to any specific

 platform. Again, PMC asserts its claims are “platform agnostic” (Ex. 3 (PMC’s Response to

 Common Interrogatories), 18), and argues that any method the can be used to detect incomplete

 image data and prevent its display infringes. Viewed in this way, the abstract idea which is being

 claimed potentially captures every known and conceivable moving exchange of information

 containing moving images—from manually scrolling a Betamax tape to clips streamed on TikTok

 today on burgeoning 5G networks.

         B.      Alice Step Two: The ‘528 Asserted Claims Lack an Inventive Concept That
                 Transforms the Abstract Idea Into Patent Eligible Subject Matter

         The ‘528 Asserted Claims also fail to recite any “inventive concept” that transforms the

 abstract idea into patent eligible subject matter. Alice, 573 U.S. at 217. . Initially, the specification

 itself admits that the few hardware components recited in the ‘528 Asserted Claims were already

 well-understood, routine, and conventional at the time of the alleged invention and that their

 organization was a typical one at the time. Specifically, the ‘528 Asserted Claims require only the

 following hardware components in order to practice the claimed invention: a “processor,” a

 “receiver,” a “monitor,” and a “memory” (present only in claims 26, 32, 37-39). But, for example,


                                                    13
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 19 of 29 PageID #: 16395




 the ‘528 patent acknowledges that the “monitor” referenced in the claims was already in existence

 at the time of the alleged invention and was commercially available. Ex. 1 (‘528 patent), 11:20-

 24 (stating that the monitor is intended to display “conventional television video image and audio

 sound”).   Similarly, the ‘528 patent acknowledges that receivers, processors, and memory

 components were all known in the prior art as part of commercially available personal computers.

 Id., 10:42-11:11 (discussing commercially available computers and receivers that could be used to

 implement the invention). There is nothing about the arrangement of the components recited in

 the ‘528 Asserted Claims that suggests they are arranged in an unconventional or unexpected

 manner and thus they cannot supply an “inventive concept.”

        Furthermore, nothing about the ‘528 Asserted Claims suggests that they function or

 perform in any unconventional or inventive way. The “processor” referenced in the claim serves

 only to process a portion of an information transmission (i.e., it processes some data, as all

 processors do). Ex. 4 (Russ Tr.), 240:9-243:12. Similarly, the monitor performs no function other

 than to display a television image and the receiver’s sole function is to receive an information

 transmission. Finally, the memory exists only to store image data. In short, the hardware

 components of the ‘528 Asserted Claims are merely generic computing equipment, operating in

 their ordinary way, which is not enough to confer eligibility. Mortg. Grader, Inc. v. First Choice

 Loan Servs. Inc., 811 F.3d 1314, 1324 (Fed. Cir. 2016) (“generic computer components do not

 satisfy the inventive concept requirement”); Two-Way Media Ltd. v. Comcast Cable Commc’ns,

 LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (“Nothing in the claims or their constructions . . .

 requires anything other than conventional computer and network components operating according

 to their ordinary functions.”).

        Finally, to the extent that PMC argues that the notion of “determining the absence” of

 incomplete data and advancing past it is an “inventive concept,” that argument is also contrary to
                                                14
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 20 of 29 PageID #: 16396




 the disclosures of the patent specification.       Specifically, the ‘528 patent itself admits that

 “jumping” past incomplete data in order to avoid it from being displayed was “well known in the

 art” prior to the time of the invention. Ex. 1 (‘528 patent), 231:43-54; see also Ex. 6 (Russ Rp.),

 ¶¶ 179 (“Determining the absence of data, including digital television data, is well within the

 knowledge of a POSITA.”), 184 (citing the ‘528 patent’s disclosure of jumping being “well known

 in the art” for the “determining a location of subsequent information” and “advancing to the

 subsequent information” claim elements); Ex. 4 (Russ Tr.), 269:16-273:16. Therefore, this claim

 is not an inventive concept since it was well known in the art.

         C.      The Other Asserted ‘528 Patent Claims Are Similarly Abstract and Non-Inventive

         While claim 21 is representative of the other ‘528 Asserted Claims, the limitations present

 in the other claims do not alter this analysis. For example, claims 22, 38, and 39 simply add that

 only “a portion” or “a part” of television programming is transmitted. But transmitting only a

 portion or a part of a data set renders it no less abstract, particularly given that there is no guidance

 as to what “portion” or “part” is transmitted or how that subset should be selected. Claims 23-25

 add the requirement of a “digital detector” that “detect[s] at least one datum.” Indeed, the ‘528

 patent itself concedes that this “digital detector” is simply a functional component (i.e., anything

 that detects data in a digital format) that was already well known in the art such that it cannot

 render the claim non-abstract. Ex. 1 (‘528 patent), 18:34-19:43. And claims 26-27, 32, and 37

 add the step of “clearing” memory based on the “determining the absence” step. But if transmitting

 and storing data are an ineligible abstract idea, then removing data from memory is no less of one.

 II.     THE ‘241 ASSERTED CLAIMS DO NOT RECITE PATENT ELIGIBLE
         SUBJECT MATTER

         A.      Alice Step One: The ‘241 Asserted Claims Are Directed To The Abstract Idea Of
                 Transmitting Control Signals With Programming

         The ‘241 Patent is directed to the abstract idea of transmitting signals with television

                                                    15
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 21 of 29 PageID #: 16397




 programming.      The specification describes, as the purpose of the invention, automating

 conventional transmitter/receiver stations. See, e.g., Ex. 2 (‘241 patent), 8:37-39 (“automation of

 intermediate transmission stations that receive and retransmit programming”), 8:49-52

 (“automation of ultimate receiver stations”). PMC likewise contends that the claimed inventions

 automate steps performed manually in prior art networks. Dkt. 1, ¶ 37; see also Ex. 6 (Russ Rp.),

 ¶¶ 781, 823; Ex. 4 (Russ Tr.), 68:2-10 (the basic idea of the ‘241 patent “has to do with control

 signals and an intermediate transmitter station”). In other words, the alleged novelty is automating

 formerly manual operations associated with transmitting television programming.

        Claim 22 purports to embody this automation, and is representative of the other ‘241

 Asserted Claims in that it recites use of transmitted signals in a conventional programming

 network.2 Yet as is evident from the claim language, claim 22 provides no details whatsoever

 regarding the recited signals. It states that there are two signals—the “first signal” and the “second

 signal,” only the latter of which must comprise a “control signal”—but offers no specifics about

 those signals or their implementation. Most significantly, it fails to specify any kind of form,

 content, parameters, or structure for the “control signal” itself, which as discussed is the lynchpin

 of this claim and its alleged novelty.3



        2
            Claim 22 is representative of claim 30, the only other independent claim among the ‘241
 Asserted Claims. Cleveland Clinic, 859 F.3d at 1359-60. Both claims recite essentially the same
 limitations, and are being asserted by PMC against the same systems in the same way. The asserted
 dependent claims are substantially linked to the same abstract idea as the independent claims, and
 thus should rise and fall with them. Content Extraction, 776 F.3d at 1348.
         3
            “Control signal” has been construed to have its plain and ordinary meaning. When asked
 for their understanding of the term at their depositions, the named inventors described it in broad,
 functional terms. Exs. 7 (Harvey Tr.), 76:21-22 (“[A control signal is] a signal which controls
 some process or device.”); 8 (Cuddihy Tr.), 138:23-139:1 (“As far as I understand, a control signal
 is something that causes something at the receiver to be done.”). PMC’s expert Dr. Russ testified
 similarly. Ex. 4 (Russ Tr.), 93:13-94:3 (“[c]ontrol signals are defined broadly in this case in the
 court's construction” and “[c]ontrol signal has its plain and ordinary meaning and its plain and
 ordinary meaning is pretty broad”).
                                                  16
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 22 of 29 PageID #: 16398




        Similarly, claim 22 fails to specify how the “control signal” actually operates within the

 claimed steps. It merely says that the control signal (included in the “second signal”) is “for

 controlling said receiver station,” and then recites that the receiver should “output[]” the “received

 television programming in a multimedia presentation in response to said control signal.” The steps

 involving the “first signal”—for example, the “detecting” and “comparing” steps—also suffer

 from the same lack of implementation details. This type of claim language is textbook functional

 language that fails to describe how the claimed methods must be carried out.

        Even beyond the lack of details about the signals themselves, the claims are not directed to

 any specific, concrete implementation for controlling the programming network. This too is a

 symptom of the broad, functional language used in the claims. They recite no algorithms, specific

 configurations, or other rules, disclose no code or other programming instructions, nor provide an

 explanation of how to actually automate any step of the process. Rather they recite a basic

 distribution network—consisting of three conventional “stations”4—and the functional steps

 needed to get information from one end to the other—basic steps such as receiving, processing,

 and transmitting. See, e.g., Ex. 2 (‘241 patent), 2:54-65, 11:65-12:67, 148:10-54, 167:41-65. The

 claim provides no limitations or guidance as to what specific means should be used to perform any

 of these steps or how they need to be carried out to meet the claim.

        The ‘241 Asserted Claims thus consist of nothing but “result-focused, functional … claim

 language [that] has been a frequent feature of claims held ineligible under § 101.” Elec. Power

 Grp., 830 F.3d at 1356; see also Am. Axle & Mfg., Inc. v. Neapco Holdings LLC, 939 F.3d 1355,



        4
            At deposition, Dr. Russ testified that an “origination station” was simply “a place where
 content originates,” (Ex. 4 (Russ Tr.), 140:12-15), an “intermediate transmitter station” was “a
 station that receives programming and transmits programming and can perform operations using
 control signals,” (id. At 147:14-23), and a “receiver station” was “a station that receives,” (id. at
 152:10-17).
                                                   17
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 23 of 29 PageID #: 16399




 1364 & n.5 (Fed. Cir. 2019) (collecting cases on ineligible functional claim language). That the

 claims recite these functional commands in the context of “television programming” ”—a term

 that at PMC’s insistence was construed broadly—makes no difference. Alice, 573 U.S. at 223,

 buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Similar claims recited in

 similar contexts have been found ineligible. See, e.g., Two-Way Media, 874 F.3d at 1338 (use of

 “selection signals” for network routing); Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d

 1253, 1255 (Fed. Cir. 2016) (streaming broadcast signals); Elec. Power Grp., 830 F.3d at 1352

 (receiving data from different transmission sources); TLI Commc’ns, 823 F.3d at 610-11

 (transmitting data). Nor does the recitation of signals, control or otherwise, provide the missing

 concreteness. See, e.g., Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344,

 1350 (Fed. Cir. 2014); Personalized Media Commc'ns, LLC v. Amazon.com, Inc., 161 F. Supp. 3d

 325, 333 (D. Del. 2015), aff'd sub nom. Personalized Media Commc'ns, LLC v. Amazon.com Inc.,

 671 F. App'x 777 (Fed. Cir. 2016).

        PMC asserts that the claims recite automated (“remotely controlled”) processes that control

 the downstream stations in the network, namely the ITS and RS. Dkt. 1, ¶ 37; Ex. 6 (Russ Rp.),

 ¶ 830 (“[T]he claims are directed to a computer-based process that greatly improves the

 functionality of a programming distribution network”). But on the contrary, because of the lack

 of recited implementation details, the claims are not limited to automated or even computerized

 processes. Tellingly, the word “automate” appears nowhere in the claims. Nor do the claims recite

 any computer or other processor, meaning the claimed steps can be performed by any element of

 the recited stations, including by their operators.5


        5
             The “signals” could simply be passed on as verbal messages by one operator calling
 another, for example. And then the operators could themselves manually carry out the other steps,
 such as comparing information or causing the programming to be output by turning on the
 television.
                                                18
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 24 of 29 PageID #: 16400




        And even if the claims were directed to purely automated computer processes as PMC

 contends, (see, e.g., Ex. 6 (Russ Rp.), ¶ 830), Federal Circuit precedent has “made clear that mere

 automation of manual processes using generic computers does not constitute a patentable

 improvement in computer technology.” Credit Acceptance Corp. v. Westlake Servs., 859 F.3d

 1044, 1055 (Fed. Cir. 2017) (collecting cases); see also OIP Techs., Inc. v. Amazon.com, Inc., 788

 F.3d 1359, 1363 (Fed. Cir. 2015) (finding automation claims ineligible where they were

 “exceptionally broad and the computer implementation limitations [did] little to limit their scope”);

 D&M Holidings Inc. v. Sonos, 309 F. Supp. 3d 207, 214 (D. Del. 2018) (finding ineligible claim

 directed to the “automation of a process that can be (and has been) performed by humans”). This

 black letter law applies here, where the ‘241 Asserted Claims purport to claim mere automation of

 manual processes using conventional equipment.

        As with the ‘528 patent, PMC may argue that the asserted ‘241 claims are eligible because

 they present no preemption concerns. Here too, this argument would miss the mark. Indeed, by

 exploiting the abstract nature of the claims, and interpreting the various claim terms to be

 essentially boundless in scope such that the asserted claims can somehow read on distributed

 Internet infrastructure that bears no resemblance to the conventional, three-tier broadcast/cablecast

 network recited by the claims, PMC threatens to subsume virtually every means and method of

 distributing audio/visual content with associated signals, including over the Internet.

        B.      Alice Step Two: The ‘241 Asserted Claims Lack an Inventive Concept That
                Transforms the Abstract Idea Into Patent Eligible Subject Matter

        As with the ‘528 patent, nothing in the asserted claims of the ‘241 patent elevates the

 claimed abstract idea to something inventive. The claims simply recite a logical arrangement of

 well-known, conventional, and generic transmission devices, each of which functions in its

 ordinary manner to accomplish what it is intended to accomplish. And while PMC claims this is

                                                  19
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 25 of 29 PageID #: 16401




 a “computer-based process,” (Ex. 6 (Russ Rp.), ¶ 830), the claims include no such requirement,

 and could be carried out by any general purpose microcomputer or other basic processor.

        The ‘241 patent itself admits that the components recited in the claims and their

 combination were already well known in the art at the time of the invention. Indeed, it does not

 equivocate on this point: “[t]he means and methods for transmitting conventional programming

 are well known in the art.” Ex. 2 (‘241 patent), 167:42-43; see also id., 11:65-12:48 (describing

 use of conventional microprocessor). For example, the specification describes examples of

 conventional origination stations (e.g., id., 12:59-67), intermediate transmitter stations, (e.g., id.,

 167:41-65), and receiver stations, (e.g., id., 148:10-54). It further explains that the use of

 embedded signals in programming transmissions was also conventional at the time. See, e.g., id.,

 44:58-45:1 (referring to “conventional [signal] generating and embedding means, well known in

 the art”); see also id., 9:24-61 (addressing conventional transmitted signals), 20:2-11 (signal

 decoders), 148:41-50 (signal generators).

        PMC’s own witnesses, including the named inventors, have admitted these components

 were conventional and well-known.          For instance, Mr. Harvey testified he did not invent

 transmitting or receiving television programming from the recited stations. Ex. 7 (Harvey Tr.),

 82:22-84:25. He also testified that control signals were in use before their invention. Id., 76:11-

 1; see also Ex. 8 (Cuddihy Tr.), 199:2-5 (admitting he did not invent any kind of control signals).

 Similarly, Dr. Russ testified that the inventors did not invent the use of control signals in television

 programming, and that conventional stations of each recited type predated the claimed inventions.

 Ex. 4 (Russ Tr.), 92:23-94:21, 152:12-22.

        Moreover, in the claims, each one of the recited components is called on to perform its

 ordinary function in the conventional order according to processes that were well-understood and

 routine.   That is, in the Asserted ‘241 Claims, the origination station is called to receive
                                                   20
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 26 of 29 PageID #: 16402




 programming and signals, and then transmit them to the ITS. But that is simply what an origination

 station does—it sends out information. See, e.g., Ex. 4 (Russ Tr.), 140:12-19. Similarly, the

 intermediate transmitter station is called to receive programming and signals, process the signals,

 and then transmit programming and signals on to the receiver station. That is the standard function

 of an intermediate transmitter station—to receive, process, and then transmit information

 downstream. See, e.g., id., 143:14-144:19, 146:12-147:7. Along these same lines, the receiver

 station is called to receive the transmitted programming and signals, and then output the

 programming. Again, this is merely the ordinary function of a receiver. See, e.g., id., 152:10-

 153:2.

          This kind of generic equipment, operating in its standard way, repeatedly has been found

 insufficient to confer eligibility. See, e.g., Alice, 573 U.S. at 226 (recitation of “a ‘data processing

 system’ with a ‘communications controller’ and ‘data storage unit’” was “purely functional and

 generic”); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat. Ass'n, 776 F.3d

 1343, 1347 (Fed. Cir. 2014)(finding data storage devices conventional); Intellectual Ventures I,

 LLC v. Motorola Mobility LLC, 81 F. Supp. 3d 356, 367 (D. Del. 2015) (remote computer system,

 user station, and communications network “insufficient to confer specificity”); Personalized

 Media Commc'ns, 161 F. Supp. 3d at 333. Requiring general purpose processing equipment, such

 as a computer, does not compel any different conclusion. Two-Way Media, 874 F.3d at 1339.

          C.     The Other Asserted ‘241 Patent Claims Are Similarly Abstract and Non-Inventive

          The limitations present in the other claims do nothing to alter the analysis of claim 22

 above. As discussed, claim 22 is representative of claim 30, and the asserted dependent claims are

 substantially linked and the same as the independent claims. They present mere limitations of the

 independent claims, such as limitations concerning transmitting, generating, or receiving signals

 (as in claims 22, 31, 35), processing or storing data (as in claims 22, 33-35, 37, 39), use of control
                                                   21
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 27 of 29 PageID #: 16403




 signals (as in claim 22), decrypting data (as in claims 33), responding to user requests (as in claim

 37), and displaying programming and/or data to users (as in claims 33, 36). These additional

 claims all recite conventional steps long performed in the context of transmission systems, as

 opposed to anything inventive or new. See, e.g., Ex. 2 (‘241 patent), 167:42-43

                                          CONCLUSION

        For at least the foregoing reasons, Google respectfully requests that the Court enter

 summary judgment of invalidity against the ‘528 and ‘241 Asserted Claims.

  Dated: July 8, 2020                                  Respectfully submitted,

                                                            /s/ Charles K. Verhoeven
                                                            Charles K. Verhoeven
                                                            charlesverhoeven@quinnemanuel.com
                                                            David A. Perlson
                                                            davidperlson@quinnemanuel.com
                                                            Carl G. Anderson
                                                            carlanderson@quinnemanuel.com
                                                            Felipe Corredor
                                                            felipecorredor@quinnemanuel.com
                                                            QUINN EMANUEL URQUHART &
                                                            SULLIVAN, LLP
                                                            50 California Street, 22nd Floor
                                                            San Francisco, CA 94111
                                                            Tel: 415-875-6600
                                                            Fax: 415-875-6700

                                                            Mark Yeh-Kai Tung
                                                            marktung@quinnemanuel.com
                                                            Andrew Bramhall (pro hac vice)
                                                            andrewbramhall@quinnemanuel.com
                                                            Olga Slobodyanyuk (pro hac vice)
                                                            olgaslobodyanyuk@quinnemanuel.com
                                                            555 Twin Dolphin Drive, 5th Floor
                                                            Redwood Shores, CA 94065
                                                            Tel : 650-801-5000
                                                            Fax: 650-801-5100

                                                            Nima Hefazi (pro hac vice)
                                                            nimahefazi@quinnemanuel.com
                                                            Miles D. Freeman
                                                            milesfreeman@quinnemanuel.com
                                                  22
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 28 of 29 PageID #: 16404




                                              QUINN EMANUEL URQUHART &
                                              SULLIVAN LLP
                                              865 S. Figueroa Street, 10th Floor
                                              Los Angeles, CA 90017
                                              Tel: 213-443-3000
                                              Fax: 213-443-3100

                                              James Mark Mann
                                              mark@themannfirm.com
                                              Gregory Blake Thompson
                                              blake@themannfirm.com
                                              MANN TINDEL & THOMPSON
                                              300 W. Main
                                              Henderson, TX 75652
                                              Tel: 903-657-8540
                                              Fax: 903-657-6003

                                              Attorneys for Google LLC




                                       23
Case 2:19-cv-00090-JRG Document 246 Filed 07/10/20 Page 29 of 29 PageID #: 16405




                                CERTIFICATE OF SERVICE

        Pursuant to Local Rule CV-5(c), the undersigned hereby certifies that all counsel of record

 who have consented to electronic service are being served with a copy of this document via email

 on July 8, 2020.

                                      /s/ Miles D. Freeman
                                         Miles D. Freeman
